Title: From George Washington to Major General Philip Schuyler, 9 June 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York June 9th 1776.

I am now to acknowledge the Receipt of Your several Letters of the 21st, 24th, 26 & 26, 27, 28 & 31st Ulto with the several Papers inclosed. The whole of ’em except the last I communicated

to Congress when at Philadelphia, That I did not get till on my Return, but have since transmitted them a Copy of It & of the Papers respecting Sir John Johnston.
In Regard to a further Remittance to Canada, the Commissioners have wrote Congress fully on the Subject & I presume they will forward such a Supply of Money immediately as they think necessary.
As there is but too much Probability That Sir John will attempt to ravage the Frontier Counties & to excite the disaffected to take Arms against Us, I think It will be adviseable that Col. Dayton should remain as You request, as long as You apprehend a Necessity for It.
It is not in my Power to spare any more Men from hence, either for the Communication or to assist in repairing Ticonderoga. The Detachments already gone to Canada, have weakened the Force Necessary for the Defence of this Place Considering Its Importance, more perhaps than Policy would Justify. Be that as It may, the Reinforcement which Congress have resolved to send to Canada & for keeping open the Communication between that Country & these Colonies, as You will see by the Copy I inclosed in my Letter of the 7th wou’d supercede the Necessity of Men going from this Camp, provided they could be spared. I should suppose that Van Schaick & Wynkoop’s Regiments exclusive of any Other Men, wou’d nearly Suffice for the Purposes mentioned in Your several Letters, Or that very few Men more in Addition to ’em certainly wou’d, If they were compleat & properly employed. But I am informed by a Letter from General Sullivan of the 18th Ulto dated at Albany, that those Regiments were not to be found on the strictest Enquiry he could make. That Colo. Van Schaick who was there never furnished a Man for Guard or any Other Duty, after he Got there, & that Lieut. Colo. Courtland of Wynkoop’s Regiment when he applied for Pay for two Companies said to be in Tryon County, to keep the Tories in Order, Informed him they had neither Arms or Ammunition, That in some Companies there was not a Man present fit for Service, & that in Others there were not more than Eleven & in some Less—He also complains of the Great Waste of Pork by the Waggon⟨ers⟩ drawing out the Brine to lighten the Carriage, And in his Letter two Days before Charges the Batteaux Men &

the Waggon master with Indolence & a strange Neglect of Duty. I well know my Dear Sir, that the Multiplicity of Matters You are engaged in will necessarily put It in the Power of those who not Influenced by Principles of Honor & Justice, to practize many Impositions, but I must beg You will turn Your Attention as much as possible to these Things, & reform such Abuses as have already happened or prevent ’em in future.
I am very doubtful, whether the Flour You seem to think may be had in Canada, can be got, The Commissioners Letters as late as the 28 Ulto, seem to preclude Every such Hope.
I esteem It a Matter of Much Importance not only to Fortify & secure Ticonderoga, but Every Other Post on the Communication, & that You should Garrison them with Men under Judicious & spirited Officers to be fixed there, who might be called to Account for Misconduct, which is difficult to do where they are shifting & Changing continually, & who would esteem It their Indispensable Duty to carry on & maintain the Works against any Surprizes or Attacks that may be attempted. I have wrote Congress to appoint Engineers, If they can fix upon proper Persons for the Office, If You know of any, You had better Employ ’em, I am Confident Congress will allow ’em the Usual Pay.
When I came from Philadelphia I left the Indians there, & doubt not but Congress will use their Endeavours to prevent them returning for some Time; I shewed them what You said upon the subject.
I have spoke to the Quarter Master about a proper Person to superintend the Building of Gondola’s, but he knows of None There is a Man who came to direct the Building of some here, & if any of the Carpenters shall be deemed qualified after seeing the Model or one or two built, I will send one of them to You. I have wrote to Philadelphia for a Supply of Flints, which shall be forwarded You as soon as possible & will give Direction that You be furnished with a Quantity of Necessary Medicines.
In Respect to St Luc Lacorne, Major Campbell & the Other Prisoners at Esopus, I think It will be prudent for You to remove them, Or such of them as You apprehend dangerous, to some other secure Place, but they shou’d not by any Means be sent here; It will be the most improper of all Places, & they should be under a suitable & trusty Guard.

Your Continuing to build Batteaus, appears a Necessary Measure, as a sufficient Number should be had to transport our Troops going to Canada or Coming from thence, If they should ever be under the disagreeable Necessity of Evacuating the Possession they now have to the Enemy. An Event I sincerely wish not to happen, but which from the Mela[n]choly Complexion of Things, in that Quarter, I conceive possible.
I have been much surprized at not receiving a more perfect & Explicit Account of the Defeat of Colo. Bedel & his Party at the Cedars. I should have thought some of the Officers in Command there, wou’d have transmitted It immediately, but as they have not, It is probable I should have long remained in Doubt, had not the Commissioners Called upon me to Day. Nor should I esteem my not having a Return of the Army, Stores &ca, in Canada regularly made, a Matter of less Wonder, had I not been accustom’d to the Neglect. If It is not become too Inveterate, I wish It could be got the better of, It is certainly a Thing of much Importance & Necessary to be known frequently.
Since mine of the 21st & Yours of the 31st Ulto Capts. Swan & Dundee with three privates have been here, having a Permit to go to Philadelphia. They came down the North River from Albany (I believe) to this Place, Where I make No Doubt they reconoitred all our Works & in their Passage those at the Highlands, This Indulgence I conceive of Such infinite Prejudice to our Cause for the Reasons I have assigned and many more that may be added, That I hope It will be never Granted more, I wish You to Notify the several Committees towards Albany, having the Care of Prisoners, of the Injurious Consequences which must necessarily result from Such a License, to prevent them granting It to any who may apply for It in future.
As Congress have resolved on a large Augmentation to the Army in Canada, as You will see by the Copy of their Vote transmitted in my last, It seems material That You shou’d advise with the Commissary in that Department & Mr Trumbull here & concert a Plan for their Subsistence. If they Cannot be supplied plentifully with Provisions, their going will be of more Injury than Benefit, & Encrease the Distress of the whole.
In Your Favor of the 28, You are desirous that a Court of Inquiry should be ordered, respecting the Charges contained in the Informations I inclosed You in mine of the 21st. If You conceive

It necessary, I will do It with Pleasure, If you will point out the Mode to be pursued, to me the Matters objected to You appear so uncertain, Vague & Incredible that there is Nothing to found the Proceedings on, were there the Most distant Necessity for the Scrutiny. In Consequence of a Paragraph in Your Letter of the 31st, I mentioned the Matter to Congress to whom I had the Honor of Writing this Day, & when at Philadelphia Communicated It to some of them, the Injurious & Groundless reports, on their Reading Your first Letter in which mention was made of the Subject. In Doing this & Giving You the Information I had received, I consider Myself as only having discharged the Duties of Justice & of Friendship.
I am sorry for The Attack You have had of the Ague, & Wishing Your perfect Recovery—I am Dr Sir, Your most Obedt servt

Go: Washington

